  Case 18-23793-CMG         Doc 21    Filed 11/29/18 Entered 11/30/18 08:40:07               Desc Main
                                     Document      Page 1 of 3



    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-2(c)
                                                                       Order Filed on November 29, 2018
    Jonathan Schwalb, Esq.                                                          by Clerk
    Friedman Vartolo LLP                                                    U.S. Bankruptcy Court
                                                                             District of New Jersey
    85 Broad Street, Suite 501
    New York, New York 10004
    Attorney for BSI Financial Services as servicer for
    U.S. Bank Trust National Association, as Trustee of the
    Igloo Series III Trust

    P: (212) 471-5100
    Bankruptcy@Fried.manVartolo.com                             Judge: Christine M. Gravelle
    IN RE:                                                      Chapter 13
                                                                Hearing: November 19,
    Peter J Campisi                                             2018 Case No.: 18-23793

    Debtor(s)


            CONSENT ORDER RESOLVING OBJECTION TO CONFIRMATION

           The consent order set forth on the following pages, numbered two (2) through three (3),
   is hereby ORDERED.




DATED: November 29, 2018
Case 18-23793-CMG   Doc 21    Filed 11/29/18 Entered 11/30/18 08:40:07   Desc Main
                             Document      Page 2 of 3
Case 18-23793-CMG   Doc 21    Filed 11/29/18 Entered 11/30/18 08:40:07   Desc Main
                             Document      Page 3 of 3




                                                     /s/ Jonathan Schwalb
